—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered April 29, 1997, convicting him of murder in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
*561The issue of whether a suspect is in police custody is generally a question of fact (see, People v Centono, 76 NY2d 837), and the standard to be applied is whether a reasonable person, innocent of any crime, would have believed that he or she was in police custody (see, People v Yukl, 25 NY2d 585, cert denied 400 US 851). Weighing the relevant factors present in the instant case (see, People v Carrier, 248 AD2d 628; People v Mosley, 196 AD2d 893; People v Bailey, 140 AD2d 356), the hearing court properly determined that the defendant was not in custody at the time he made his statement.
The defendant’s remaining contentions are without merit. Bracken, J. P., Santucci, McGinity and Feuerstein, JJ., concur.